— Order of the Supreme Court, Bronx County (Anthony Mercorella, J.), entered on June 14, 1982, which denied the motion to change the venue of the action from Bronx County to Westchester County, is affirmed, without costs or disbursements. Defendant-appellant A-Scrap Dealers, Inc., moved pursuant to CPLR 510 (subd 1) to change the venue of the instant matter from Bronx County to Westchester County more than three years after the commencement of the action and service of A-Scrap’s answer. Appellant acknowledges that it has, almost from the beginning of this litigation, possessed the necessary information to move for a change of venue. However, it has failed to offer an adequate explanation for its inordinate delay and neglect in making such a request. Consequently, we cannot find that Special Term abused its discretion in denying appellant’s motion. Concur — Murphy, P. J., Silverman and Milonas, JJ.